Citation Nr: 9915324	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back disability, prior to October 1, 1998.

2.  Entitlement to restoration of a 40 percent evaluation for 
low back disability, from October 1, 1998.

3. Entitlement to an increased evaluation for low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to August 
1960, and from May 1961 to May 1964.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional evidentiary 
development.  Based on that development, an April 1998 rating 
decision proposed reducing the veteran's evaluation to 20 
percent.  April 1998 correspondence with a supplemental 
statement of the case provided the veteran with adequate 
notice of the proposal, and a 60-day opportunity to present 
evidence.  Thereafter, a July 1998 rating decision reduced 
the evaluation to 20 percent, effective October 1, 1998.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to October 1, 1998, the veteran's service-connected 
low back disability was not shown to be manifested by 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with little 
intermittent relief.  

3.  At the time of the April 1998 rating reduction proposal, 
the evidence of record did not show that the veteran's 
service-connected low back disability had actually improved. 

4. The veteran's service-connected low back disability has 
not been shown to be currently manifested by pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with little intermittent 
relief.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for postoperative residuals of a herniated nucleus 
pulposus at L5-S1, prior to October 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5293 (1998).

2.  The schedular criteria for restoration of a 40 percent 
rating for postoperative residuals of a herniated nucleus 
pulposus at L5-S1, from October 1, 1998, have been met.  38 
U.S.C.A. § 5112(b)(6) (West 1991), 38 C.F.R. §§ 3.105(e), 
4.2, 4.10, 4.71a, Diagnostic Code 5293 (1998).

3.  The schedular criteria for an evaluation in excess of 40 
percent for postoperative residuals of a herniated nucleus 
pulposus at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 
5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA treatment records have been obtained and the 
veteran has been provided VA examinations. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is evaluated as intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Turning to other Diagnostic Code rating criteria for 
disabilities of the spine, a maximum schedular 40 percent 
evaluation is warranted by severe limitation of motion of the 
lumbar spine.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A maximum schedular 40 percent evaluation is warranted for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

In addition, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine, and a 60 percent 
evaluation is warranted for complete ankylosis of the spine 
in a favorable angle.  Favorable ankylosis of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, and 5289.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In cases, such as this one, in which one question to be 
answered is whether the RO was justified in reducing the 
veteran's disability evaluation, VA is required to establish, 
by a preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that such a reduction was warranted.  
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  The 
examinations less full and complete than those on which 
payments were authorized will not be used as the basis of a 
reduction.  Id.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

Further, in rating reduction cases VA must satisfy the 
procedural due process requirements contained in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for a herniated nucleus pulposis, 
L5-S1, post-operative, by an April 1974 rating decision.  The 
evaluation was 100 percent from March 11, 1974, under 
paragraph 30; and 20 percent, effective from July 1, 1974, 
under Diagnostic Code 5293.  

The action on appeal, an August 1995 rating decision, 
increased the evaluation to 40 percent, effective July 5, 
1995, the date of receipt of the reopened increased rating 
claim.  This increase was based in part on a report of June 
1995 VA outpatient treatment, providing a diagnosis of 
degenerative disc disease of the lumbosacral spine, when the 
veteran complained of nonradiating back pain.  The decision 
was also based in part on the report of an August 1995 VA 
examination, showing that the veteran's forward flexion was 
to 80 degrees, backward extension was to 10 degrees, 
bilateral flexion was to 30 degrees and bilateral rotation 
was to 30 degrees.  It was noted that there was no objective 
evidence of pain on motion, and no postural abnormalities or 
fixed deformities.  The veteran's back muscles were tender 
and tense.  The veteran made complaints of low back stiffness 
and nonradiating recurrent pain.  There was demonstrable 
bilateral muscle spasm, more noted in the right paraspinal 
muscles.  He had lumbosacral tenderness to deep palpation.  
Straight leg raising test caused back pain at 85 degrees on 
the right, and was negative on the left.  Lower extremity 
muscle strength was graded 5 of 5, except there was marked 
weakness of the dorsiflexors of the great toe, bilaterally.  
He had an absent right ankle deep tendon reflex.  Following 
reference to VA X-ray examination of the lumbosacral spine on 
June 1, 1995, the diagnoses were status post diskectomy in 
1972 for herniated disc at L5-S1, degenerative disc disease 
and degenerative joint disease of the lumbosacral spine, and 
chronic lumbosacral strain. 

The report of a March 1996 VA peripheral nerves examination 
notes that the veteran had experienced no symptoms of the 
upper extremities, and was status post right sciatica without 
recurrence.  It was noted that the veteran had been free of 
radicular pain since surgery in 1974, and the pain had not 
recurred.  The diagnosis was status post surgery for 
herniated disc at L5 to S1.  

A March 1996 orthopedic examination report recounts the 
veteran's past medical history, and notes that the veteran 
made subjective complaints of cyclical pain.  He said that he 
had gone through episodes of six to eight weeks where he had 
to sleep on the floor due to pain.  He said that the pain 
would gradually resolve, and that there was no way to prevent 
its recurrence.  The veteran said that the pain did not seem 
to be related to activity, could occur with no activity or 
could occur with mild activity, and occurred on an irregular 
basis.  He said that he had pain when bending over to pick up 
light items like a toothbrush, and that in recent months he 
had persistent burning pain down the right leg into the right 
foot.  He said that his weight lifting was limited to 25 
pounds.  He said that he attempts to avoid stooping and 
bending.  

On objective examination, the veteran had no postural 
abnormalities or fixed deformities.  He had mild muscle 
spasm, but no lumbosacral tenderness.  The musculature of his 
back was tense but not tender.  The veteran's forward flexion 
was to 75 degrees, extension was to 30 degrees, bilateral 
lateral flexion was to 30 degrees, and bilateral rotation was 
to 30 degrees.  There was no objective evidence of pain on 
motion.  Straight leg raising test was negative on the left 
and caused low back pain at 45-50 degrees on the right.  
Lower extremity muscle strength was graded 5 of 5 except for 
marked weakness of dorsiflexion of the right great toe.  
There was absent right ankle deep tendon reflex, and 2+ deep 
tendon reflexes at the knees and left ankle.  The diagnoses 
were degenerative disc disease and degenerative joint disease 
of the lumbosacral spine; status post diskectomy in 1974 for 
herniated disc at L5 to S1; and chronic lumbosacral strain.  


Records of VA outpatient treatment from the Fayetteville, 
Arkansas, and Mt. Vernon, Missouri, VA medical centers 
(VAMCs), dated from January 1995 to August 1996, show that 
the veteran complained of low back pain.  On examination in 
June 1995, he had decreased flexion and extension, and 
straight leg raising was positive at 30 degrees.  There was 
tenderness to palpation of the lumbosacral spine.  There was 
no numbness over the lower legs or radiation of pain to the 
legs.  In August 1996, the veteran again complained of 
occasional discomfort, for which he reported taking 
Ibuprofen.  Later that month, he complained of low back pain, 
more severe over the prior 24 hours.  His history and 
physical examination were noted as low back pain with left 
sciatica.  Medication was prescribed and the diagnostic 
impression was chronic low back pain with left sciatica, and 
degenerative disc disease with exacerbation.  

In August 1996, the veteran testified during a personal 
hearing before a RO hearing officer that he was treated every 
three months at the Fayetteville VAMC, where he was 
prescribed pain medication.  He described his symptoms as 
cyclical, with three levels: totally incapacitating and 
excruciating, which had occurred about six months earlier; 
excruciating but with movement possible; and burning and 
tingling sensation up and down the right leg.  He said that a 
back brace helped some, but not much.  He said that he had 
been a shift operator at Kentucky Fried Chicken for ten 
months, until October 1995.  He had been retired prior to 
that.  He reported treatment at the Spokane VAMC until 1995, 
and at the Fayetteville and Mt. Vernon VAMCs since 1995.  

In connection with the October 1997 remand, the veteran was 
asked in November 1997 to provide information as to treatment 
of his low back disability and was provided VA release forms 
for non-VA health care providers who had treated his 
condition since June 1994.  The claims file does not contain 
a reply from the veteran, or any evidence that the veteran 
did not receive the correspondence.  

Also in connection with the October 1997 remand, treatment 
records were obtained from the VAMC in Spokane.  Records 
pertinent to the appeal before the Board show that in October 
1996 the veteran complained of back pain, and right leg 
tingling when sitting.  Examination revealed straightening of 
the lordosis with bending.  The pertinent impressions were 
back pain and right leg paresthesia.  

The veteran was provided a VA examination in March 1998, 
during which he noted that he had undergone an MRI of his 
lower back in March 1997 at the VA facility in Columbia, 
Missouri.  He said that he was currently followed at a VA 
satellite clinic in Mount Vernon, Missouri, where he was seen 
about every two months for follow-up and evaluation.  He said 
that he took about four muscle relaxant tablets, and three to 
four pain pills, per day.  He noted that he wore a back 
corset when the pain was severe, which he said was about 40 
to 50 percent of the time.  The veteran reported having 
worked for the prior six months as a salesman, and that he 
had lost 12 days of work in the past six months due to 
problems with his lower back.  He said that this was 
partially due to problems with his feet and ankles, which he 
attributed to his employer's policy of requiring all salesman 
to stand all day.  

The veteran said that his back currently hurt a little bit 
all of the time; that the pain was aggravated by staying in 
one position for extended periods of time, such as sitting; 
and that the pain was in the right lower back only and did 
not radiate to the lower extremities.  The veteran admitted 
to some intermittent numbness and tingling in the right leg 
but denied weakness as well as bladder or bowel incontinence.  

On objective physical examination, the veteran walked to the 
examining room without demonstrable difficulty, and was able 
to disrobe and climb on and off the examining table without 
apparent pain.  Examination of the lower back showed that the 
pelvis was level, there was no list or scoliosis, and there 
was a well-healed, nontender midline surgical scar.  There 
was mild right paravertebral spasm.  The veteran was able to 
flex his lumbar spine to 75 degrees, extend to 15 degrees, 
and bend to either side to 15 degrees before experiencing 
pain.

Objective neurological examination showed that the veteran's 
heel and toe gait were intact bilaterally but were somewhat 
unstable. Straight leg raise was negative, and the patellar 
reflexes were brisk, bilaterally.  The achilles tendon 
reflexes were absent, bilaterally.  Peripheral sensation and 
pulses were normal.  The right thigh measured one cm smaller 
in circumference than the left.  The calves were of equal 
circumference.  

The diagnosis was post-operative lumbar laminectomy and 
diskectomy.  The examiner opined that the veteran had a very 
thorough medical evaluation of his lower back and did not 
require further definitive treatment.  Although the results 
of the March 1997 MRI were not available, the examiner said 
that it could be safely assumed that their findings were not 
terrible remarkable, as the veteran was not asked to return 
for any definitive treatment.  Further, the examiner opined 
that although the veteran had some problems with his back , 
he was able to work fairly regularly and lost only about two 
days each month from work due to his back problem.  The 
examiner noted that furthermore, the veteran's physical 
examination that day was quite unremarkable, and that the 
veteran was able to move about the examining room and go 
through the examination with little, if any, apparent pain.  
The examiner concluded with the opinion that there was no 
objective evidence on which to change the disability rating 
which the veteran had previously been granted.  

Based on the report of the March 1998 VA examination, an 
April 1998 rating decision proposed reducing the veteran's 
evaluation to 20 percent.  A July 1998 rating decision 
implemented the reduction, effective October 1, 1998.  

The April 1998 rating decision recounted that an April 1996 
rating decision had confirmed and continued the veteran's 40 
percent evaluation, based in part on the report of a March 
1996 VA examination.  The April 1998 rating decision compared 
the veteran's March 1996 and March 1998 VA examination 
reports, and stated that the evidence of record showed that 
the veteran's low back disability was currently only 
moderately disabling.  It stated that the veteran's 
subjective complaints were noted and considered in the 
overall evaluation.  However, the rating decision stated that 
the objective findings failed to show a severe low back 
disability with intermittent relief from recurring attacks.  
It noted that the veteran's low back disability would no 
doubt result in additional disability during flare-ups, but 
such acute instances of increased disability would not 
generally tend to show a chronic worsening of the veteran's 
condition.  

A.  Entitlement to an evaluation in excess of 40 percent for 
low back disability, prior to October 1, 1998.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for low back 
disability, prior to October 1, 1998, under Diagnostic Codes 
5286 and 5289.  There is no evidence that the veteran had 
ankylosis of the spine.  The 40 percent evaluation in effect 
prior to October 1, 1998 also represents the maximum 
schedular evaluation assignable under Diagnostic Codes 5292 
and 5295.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for low back disability, prior to October 1, 1998, under 
Diagnostic Code 5293.  In so finding, the Board acknowledges 
the veteran's subjective complaints of cyclical pain, made 
during his August 1996 hearing and his VA examinations.  
However, at the same time these same complaints clarify that 
the veteran's pain and symptoms are not persistent, and that 
the veteran does have regular intermittent relief.  
Diagnostic Code 5293.  

The Board also acknowledges that absent ankle jerk has been 
shown.  On the other hand, the Board points out that VA 
outpatient treatment reports do not show frequent treatment, 
and thus do not constitute objective evidence of recurring 
attacks of pronounced intervertebral disc syndrome with 
little intermittent relief.  Moreover, the March 1996 VA 
examination is negative for evidence of pronounced limitation 
of motion, objective evidence of pain on motion, or other 
objective evidence showing that the veteran's intervertebral 
disc syndrome was pronounced, or resulted in recurring 
attacks with little intermittent relief.  Id.

The veteran's March 1998 VA examination report similarly 
shows that the veteran was able to move during the 
examination without objective signs of pain.  His muscle 
spasm was only mild, and the veteran himself provided that he 
had intermittent relief from his pain attacks.  The veteran 
stated that he was able to work regularly, and attributed at 
least part of his two days a month of missed work to ankle 
and feet pain due to standing all day long.  

Finally, there is no evidence that a higher evaluation for 
the veteran's low back disability is warranted under 38 
C.F.R. sections 4.40 and 4.45 for functional loss, pursuant 
to the guidelines set forth in Deluca.  The Board recognizes 
the veteran's complaints of back pain.  However, regardless 
of any corresponding reduction of range of motion, the Rating 
Schedule does not provide an evaluation in excess of 40 
percent for limitation of motion under Diagnostic Codes 5290 
- 5292.  Additionally, his complaints of pain have not been 
shown to result in functional loss approximating ankylosis of 
the lumbar spine as contemplated in Diagnostic Codes 5286 and 
5289.

Accordingly, the Board finds that prior to October 1, 1998, 
the veteran's low back disability more nearly approximated 
the criteria required for a 40 percent evaluation, and an 
increased evaluation was not warranted.  38 C.F.R. § 4.7.  


B.  Entitlement to restoration of a 40 percent evaluation for 
low back disability, from October 1, 1998.

Based on a thorough review of the evidence of record, and 
particularly comparing the reports of the March 1996 and 
March 1998 VA examinations, the Board finds that the evidence 
of record does not show that the veteran's low back 
disability actually improved.  The March 1998 VA examination 
report shows that during the period between the two 
examinations, the veteran's lumbar range of motion slightly 
decreased, he lost bilateral achilles tendon reflexes, and he 
developed atrophy of the right thigh.  His complaints of 
cyclical pain continued, and it was noted that he continued 
to use medication for pain.  The most recent VA examiner, in 
March 1998, expressed the opinion that there was no objective 
evidence on which to change the disability rating which the 
veteran had previously been granted, i.e., his 40 percent 
evaluation.

As the record fails to show that the veteran's low back 
disability actually improved, the 40 percent evaluation is 
restored, effective October 1, 1998.  

C. Entitlement to an increased evaluation for low back 
disability.

As discussed above in Section A, the preponderance of the 
medical evidence is against an evaluation in excess of 40 
percent, prior to October 1, 1998.  The Board finds that the 
preponderance of the evidence is also against an evaluation 
in excess of 40 percent, from October 1, 1998.  The medical 
evidence received through March 1998 has already been 
discussed, in section A, and fails to show that it is at 
least as likely as not that the veteran's low back disability 
warranted a 60 percent evaluation.  Although the veteran was 
invited to submit medical evidence by August 1998 
correspondence from VA, the claims file does not contain any 
relevant evidence dated after March 1998.  

As there is no evidence that the veteran's low back 
disability warrants an increased evaluation, effective 
October 1, 1998, an increased evaluation is denied.  


ORDER

An evaluation in excess of 40 percent for low back 
disability, prior to October 1, 1998, is denied.

Subject to the provisions governing the award of monetary 
benefits, restoration of a 40 percent evaluation for low back 
disability, from October 1, 1998, is granted.

An evaluation in excess of 40 percent for low back disability 
is denied.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

